DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on March 14, 2022 is acknowledged.  Claims 1-5, 8-9, and 12-15 are amended.  Thus, Claims 1-15 are pending and are further examined on the merits in the U.S. National stage application. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
				the rear-side vane is positioned at an end point of the suction port (Claim 2, lines 4-6, this is not seen, for example, in Fig. 5),
				a distance between an inner circumferential surface of the cam ring and the rotation axis of the drive shaft does not increase toward the rotation direction of the driving shaft (Claim 2, lines 12-15), and
				a distance from the center of the inner circumference of the cam ring to the inner circumference of the cam ring decreases toward the rotation direction of the drive shaft (Claim 3, lines 6-9)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The amendments to the title and the abstract are acceptable (p. 3 and p. 18 of Applicants’ reply filed on March 14, 2022).  

The disclosure is objected to because of the following informalities:  
	“a discharge passage (not shown)” (¶ 0015, next to last line) should be ‘a discharge passage (“DISCHARGE PASSAGE” as labeled in Fig. 1) [[
	“a thickness of one vane 22.” (¶ 0058, lines 5 and 6) should be ‘a thickness (“THICKNESS” as labeled in Fig. 4) of one vane 22.’ (Applicant made this amendment on REPLACEMENT SHEET Fig. 4). 
Appropriate correction is required.


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 1 and claims dependent thereon
	The phrase “the second end portion is positioned at a rear side in the rotation direction with respect to a rear-side vane” (Claim 1, lines 29-35) makes the claim indefinite in that it is not understood what the element “a rear side in the rotation direction with respect to a rear-side vane” actually means or is attempting to recite. 
	One way to obviate the rejections above is to further amend Claim 1 as follows:   
	
	‘the first communication groove is structured to communicate with the suction port (35C) [[ when a front-side vane of arbitrary adjacent two vanes (22 and adjacent 22) of the plurality of vanes is positioned at the start point of the discharge port (36A) by the rotation of the driving shaft (11) and [[,]] the second end portion (38S) is positioned at a rear side of the front-side vane [[such that a rear-side vane which [[
	
In Regard to Claims 2 and 3 and claims dependent thereon and Claim 14 and Claim 15
	The phrase “a distance between an inner circumference surface of the cam ring and the rotation axis of the driving shaft does not increase toward the rotation direction of the drive shaft” (Claim 2, lines 12-15) relative to the other recitations of Claim 2 and Figs. 4-6 which show operational positional relationships of the pump device make the claim indefinite in that it is not understood 
			(a) what the subphrase “does not increase toward the rotation direction of the drive shaft” actually means (i.e., the rotation of the drive shaft appears to indicate a position within the pump element, however, the rotation of the drive shaft is reciting rotational directionality so that the distance is not measurable relative to this recited element), and 
			(b) it is not ascertained where this distance is actually being referenced relative to (a) described above so that the scope of the limitations of Claim 2 are met and Applicants’ pump device operates as intended.  Claim 3 recites a similar phrase as Claim 2 above where the distance decreases toward the rotation direction of the drive shaft and so has the same kind of rejections like Claim 2 described above.   
	The phrase “the rear-side vane is positioned at an end point of the suction port” (Claim 2, lines 4-6) in combination with the rear-side vane limitations of Claim 1 (Claim 1, lines 29-35) from which Claim 2 depends make the claim indefinite in that it is not understood how this position of the rear-side vane is realized as recited in Claim 2 when Claim 1 previously recites that the rear-side vane is disposed at the second end portion of the first communication groove which is a position in the rotation direction of the rotary shaft that occurs after the rear-side vane is positioned at an end point of the suction port.  Claims 14 and 15 also each recite the rear-side vane overlapping the suction port and so have the same reasons for rejection as Claim 2 described above. 

In Regard to Claim 8
	The element “the pump chamber” (Claim 8, line 3) in combination with the elements “a plurality of pump chambers” (Claim 1, lines 7 and 8) makes the claim indefinite in that it is unclear if Applicants are trying to further limit a new element or are attempting to further limit the element previously recited.  
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on March 14, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings (unless otherwise described below),
 		(ii) the objections to the claims, and
		(iii) the previous 35 U.S.C. 112, second paragraph rejections (unless otherwise described below)
which are hereby withdrawn by the Examiner.  

Applicants’ did not describe in their assertions (upper portion of p. 12 in Applicants’ reply) what specific drawings show the elements the distance between an inner circumferential surface of the cam ring and the distance from the center of the inner circumference of the cam ring instead indicating where these elements are supported in the specification (¶s 0074 and 0078 of the specification).  For this reason these former drawing objections are maintained and described above.  
	The 35 U.S.C. 112, second paragraph rejections regarding these elements described above are also maintained because it is not understood what the phrase “does not increase/decrease toward the rotation direction of the driving shaft” (i.e., the rotation direction of the driving shaft is not a positional location within Applicants’ pump device so it is not understood how any increase/decrease toward the rotation direction of the driving shaft can actually occur).  Additionally, Applicants did not explicitly address the 35 U.S.C. 112 rejection on Claim 8 regarding “the pump chamber” such that this former rejection is also maintained and described above.      
		
Applicants’ arguments concerning the amendments made to independent Claim 1 that include the first communication groove communicates with the suction port with the front-side vane is positioned at the start point of the discharge point and the second end portion is positioned with respect to a rear side vane not being disclosed by MIYAZAWA (US6280150) have been fully considered and are persuasive (pp. 14-16 of Applicant’s reply).  Thus, the former rejection of Claim 1 based on MIYAZAWA under 35 U.S.C. 102 has been withdrawn.   

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowability
The following is an examiner’s statement of reasons for allowance:
			Amended independent Claim 1 taken either individually or in combination with other prior art of record fails to teach or render obvious Applicants’ pump device as claimed including:   
				“the first communication groove (38, Fig. 5) communicates with the suction port (35C) when a front-side vane of arbitrary adjacent two vanes (22 and adjacent 22) of the plurality of vanes is positioned at the start point of the discharge port (36A) by the rotation of the driving shaft (11) and the second end portion (38S) is positioned at a rear side of the front-side vane such that a rear-side vane which [[
is not shown or rendered over the prior art of record.  Claims 2-14 are further indicated as allowable subject matter by virtue of being dependent on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US8690557 and US2016/0333876 shows elements and features of the state of the art prior to the filing date of Applicants’ disclosure.   
	
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba pho reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Thursday June 9, 2022
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746